Citation Nr: 1534855	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-23 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for primary substance abuse.

2.  Entitlement to service connection for an acquired psychiatric disability other than primary substance abuse, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Wichita, Kansas.

In August 2013 and September 2014, the Board remanded the case for further development.  

The issue of service connection for an acquired psychiatric disability other than primary substance abuse is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

The Veteran's substance abuse is due to his voluntary use of drugs and alcohol; substance abuse is not a disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for primary substance abuse have not been met.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

During the October 2013 VA examination, the Veteran was diagnosed as having polysubstance abuse.  The examiner noted that the Veteran had a long history of abusing marijuana, alcohol, and cocaine.  In an October 2014 VA opinion, the examiner opined that there was clear and unmistakable evidence that the Veteran's substance abuse began prior to military service and found no evidence that his substance abuse was aggravated by his military service as there was clear and unmistakable evidence that his substance abuse did not impair his functioning in a meaningful manner since he did well in the military and did well in civilian occupational life prior to a knife attack in 1999.  

As the evidence above shows the Veteran has been diagnosed with polysubstance abuse, the first element of service connection, evidence of a current disability, is met.  However, VA law and regulations preclude compensation for primary substance abuse disabilities and secondary disabilities that result from primary substance abuse as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) ("the legislative history is quite clear that Congress intended to ... preclude recovery for a primary alcohol abuse disability...").  Therefore, service connection for substance abuse as a primary disability related to active duty service must be denied as a matter of law as service connection is not permissible for that type of disability.

The Board does not find it necessary to address VA's duties to notify and assist as they pertain to this specific issue as the law is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  While further development is necessary for the bifurcated claim of service connection for a psychiatric disorder other than a primary substance abuse, that issue is discussed in the remand section below.



ORDER

Service connection for primary substance abuse is denied.


REMAND

The evidence of record shows that the Veteran was treated by a private physician, Dr. K.D., at the Johnson County Mental Health Center.  The Veteran's complete private medical treatment records are not contained in the claims file.  The evidence of record is insufficient to decide the material issues of fact of the claim and further factual development is needed.  Thus, the Board finds it necessary to remand the case.

Although the Veteran was afforded VA examinations in October 2013 and October 2014, as additional records are being requested that are potentially relevant to the Veteran's claim of service connection for an acquired psychiatric disability other than primary substance abuse, another VA examination must be afforded to the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, this issue is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his psychiatric disabilities, including Dr. K.D.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Thereafter, schedule the Veteran for an examination by an appropriate VA examiner who has not previously examined the Veteran to determine the nature and etiology of his psychiatric disabilities.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disability (other than primary substance abuse) had its onset during, or is related to, active service, to include in-service sexual assault.  

The examiner must provide an opinion based on the Veteran's specific case and consider the theory presented by the Veteran.  Consideration should be given to the Veteran's lay statements and the service records.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issue remaining on appeal.  If any of the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


